Citation Nr: 1532047	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  13-11 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a dermatological disorder, (claimed as growths and moles) and, if so, whether the claim should be allowed.   

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for gastroesophageal acid reflux (GERD), to include consideration as an undiagnosed illness, and, if so, whether the claim should be allowed.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral knee disability, and, if so, whether the claim should be allowed.   

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral ear disease (other than service-connected bilateral hearing loss) manifested by the residuals of recurrent ear infections, and, if so, whether the claim should be allowed.


5.  Entitlement to service connection for Gulf War undiagnosed illness, manifested by joint pain, muscle pain, and fatigue.

6.  Entitlement to a compensable rating for bilateral hearing loss.  

7.  Entitlement to a rating in excess of 20 percent for intervertebral disc syndrome and lumbar strain.

8.  Entitlement to an initial rating in excess of 10 percent for right lower extremity paralysis.


REPRESENTATION

Appellant represented by:	Joel Ban, Attorney 


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to May 1986 and from April 1988 to January 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2012, November 2012, and January 2013 rating decisions issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  

During the pendency of this appeal, the RO issued a rating decision in June 2015 granting service connection for the acquired psychiatric disability of Post-Traumatic Stress disorder (PTSD).  As such, the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement for service connection for an acquired psychiatric disorder has been fully granted, and the issue is no longer on appeal.  

In addition to the issues raised on the first page of this decision, the Veteran appealed service connection for methicillin resistant staph infection (MRSA) as due to an undiagnosed illness, but withdrew its consideration in a March 2014 notice considered by the RO as in lieu of a Form 9.  The representative appealed the Veteran's claims for an "adjustment disorder with mixed mood, right knee arthritis, left knee arthritis, fatigue, acid reflux, muscle pain, joint, pain, moles and growths on arm, axilla, chest, and back," to the exclusion of the MRSA-related claim.  Furthermore, the representative excluded discussion of MRSA In a June 2014 appellate brief.  Accordingly, the Board deems this issue withdrawn.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

When the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for a total disability rating based on individual unemployability (TDIU). Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  A TDIU is not an issue in the instant case.  During the appeal period, the Veteran has been employed full-time by a government agency as a program support clerk. 

The Veteran has submitted additional evidence in April 2015 with appropriate waiver of Agency of Original Jurisdiction review.  The Board finds this waiver covers the evidence submitted as well as the 2015 VA examination associated with this claim under separate cover.  

The issue of entitlement to service connection for an increased rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a November 1994 rating decision, the RO denied service connection for a dermatological disorder (claimed as growths and moles); the Veteran did not appeal so that decision became final.  Evidence received since the November 1994 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim, and the claim is reopened.

2.  The evidence of record shows that the Veteran's dermatological disorder, manifested by skin tags, is likely related to active duty service.   

3.  In a March 2006 rating decision, the RO denied service connection for GERD; the Veteran did not appeal so that decision became final. Evidence received since the March 2006 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim nexus, and the claim is reopened.

4.  The evidence of record does not show that the Veteran's GERD is related to active duty service.

5.  In a March 2006 rating decision, the RO denied service connection for a bilateral knee disability; the Veteran did not appeal so that decision became final.  Evidence received since the March 2006 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim, and the claim is reopened.

6.  The evidence of record does not show that the Veteran's bilateral knee disability is related to active duty service

7.  In a March 2006 rating decision, the RO denied service connection for bilateral ear disease; the Veteran did not appeal so that decision became final. Evidence received since the March 2006 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim.  Therefore, the evidence is new and material, and the claim is reopened. 



8.  The Veteran's bilateral ear infections and residuals preexisted entrance to service as noted on a February 1982 enlistment examination; the preexisting bilateral ear disability was not permanently aggravated beyond the normal progression during his active military service.

9.  The Veteran's symptoms of joint pain, muscle pain, and fatigue are already associated with the diagnosed knee, low back, and psychiatric disabilities; and are not the result of an undiagnosed illness associated with service in the Gulf War . 

10.   The Veteran's service-connected lumbar spine disability is characterized by forward flexion of 50 degrees and pain on movement. 

11.  The Veteran's service-connected right lower extremity paralysis causes no more than a mild impairment in the affected nerves. 


CONCLUSIONS OF LAW

1.  A November 1994 rating decision, which denied service connection for dermatological disorder (claimed as growths and moles) is final; new and material evidence has been received to reopen the claim of entitlement to service connection for a dermatological condition. 38 U.S.C.A. §§ 7105(c), 5108 (West 2014); 38 C.F.R. §§ 38 C.F.R. 3.156(a); 20.1103 (2014).  

2.  The criteria for service connection for a dermatological disorder manifested by skin tags, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  A March 2006 rating decision, which denied service connection for GERD, is final; new and material evidence has been received to reopen the claim of entitlement to service connection for GERD.  38 U.S.C.A. §§ 7105(c), 5108 (West 2014); 38 C.F.R. §§ 38 C.F.R. 3.156(a); 20.1103 (2014).


4.  The criteria for service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

5.  A March 2006 rating decision, which denied service connection for a bilateral knee disorder, is final; new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral knee disorder.  38 U.S.C.A. §§ 7105(c), 5108 (West 2014); 38 C.F.R. §§ 38 C.F.R. 3.156(a); 20.1103 (2014).

6.  The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

7.  A March 2006 rating decision, which denied service connection for bilateral ear disease, is final; new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral ear disease.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).

8.  The criteria for service connection for a bilateral ear disability, manifested by recurrent ear infections and residuals thereof, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

9.  The criteria for service connection for Gulf War undiagnosed illness, manifested by joint pain, muscle pain, and fatigue, have not been met. 38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).

10.  The criteria for a rating in excess of 20 percent for intervertebral disc syndrome and lumbar strain are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (2014).

11.  The criteria for a rating in excess of 10 percent for right lower extremity paralysis are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).   Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).  Here, all service-related records were obtained and considered in the prior final rating decisions.  Accordingly, 38 C.F.R. § 3.156(c) is inapplicable to either claim.  The Board notes that records from the first period of active duty were considered in the initial rating decisions, but were not associated with the electronic claims folder until June 2014. 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).   If it is determined that new and material evidence has been submitted, the claim must be reopened.   The evidence is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

All claims at issue for the reopening are claims of service connection.  Generally, in order to prevail on service connection claims the record must have competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (or nexus) between the current disability and the disease or injury incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A.  Dermatological Disorder (claimed as moles and growths)

A July 1994 rating decision denied the Veteran entitlement to service connection for skin growths because the record did not establish that the Veteran had any such issue during service.  In November 1994, the RO reviewed the claim again, and affirmed the prior decision.   The Veteran did not submit any new and material evidence in the matter or a notice of disagreement within one year of the November 1994 rating decision, therefore, the decision became final.   38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Veteran filed a claim to reopen in February 2011, which was denied by the RO in a January 2013 rating decision; the Veteran appealed.

At the time of the July 1994 and November 1994 rating decisions, the RO reviewed the Veteran's original claim, service treatment records, and a June 1994 VA skin examination report.  The RO found no evidence of any skin problems during service.  The VA examination revealed the presence of benign skin tags and moles.  No nexus was found between the benign skin tags and moles and the Veteran's active service. 

Since the November 1994 decision, VA has received medical records from the Federal Bureau of Prisons (January 2010 to June 2011), VA treatment records from various centers (August 2011 to February 2015), copies of records from the Social Security Administration including treatment records, VA skin examinations (September 2011 and January 2013), lay statements from the Veteran and his wife, and statements from the Veteran's attorney representative.  At the outset, the Board considered this evidence new, since it was not in existence at the time of the final decision.  The Board must now consider if this evidence is material to the claim.  In meeting this requirement, the evidence must relate to the unestablished fact of nexus in order to reopen the claim.  

Of the new records reviewed by the Board, the only examination discussing the presence of moles and skin tags is a January 2013 Gulf War examination.  This examination discusses the presence of skin tags on the Veteran's body and provides an opinion as to nexus.  As the threshold to reopen is low under Shade, the Board finds sufficient evidence to reopen the Veteran's service connection claim for moles and growths.  Discussion of the service connection portion of the claim is handled in Section II.

B.  GERD 

A March 2006 rating decision denied the Veteran entitlement to service connection for GERD, to include as a result of asbestos exposure.  The RO denied the claim because no diagnosis or treatment for acid reflux was seen during service or post-service.  The Veteran did not submit any new and material evidence in the matter or a notice of disagreement within one year so the decision became final.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  The Veteran filed a claim to reopen in February 2011, which was denied by the RO in a January 2013 rating decision; the Veteran has appealed.

At the time of the original rating decisions, the RO reviewed the original claim, service treatment records, and lay statement from the Veteran and his wife, and private treatment records from IHC Work Med (July 2005).  

Since the final rating decision, VA has received medical records from the Federal Bureau of Prisons (January 2010 to June 2011), VA treatment records from various centers (August 2011 to February 2015), copies of records from the Social Security Administration including treatment records, VA examinations (December 2012 and January 2013), statements from the Veteran, his wife, and attorney representative.  At the outset, the Board considered this evidence new, since it was not in existence at the time of the final decision.  In addition to the evidence being new, the evidence must also be material.  Here, the evidence must demonstrate evidence of nexus to reopen the claim.  

The new evidence indicates a current diagnosis of GERD, which was not found at the initial adjudication.  In a January 2013 follow-up, the Veteran has been diagnosed with as noted in a January 2013 VAMC primary care report. The diagnosis appears to extend back to August 2012, when the Veteran's primary care physician prescribed the Veteran a trial of ranitidine to manage his symptoms.  

The evidence also provides a statement of nexus, as seen in the January 2013 VA Gulf War examination.   In its review of the new evidence of record, the Board finds that this new evidence provides evidence as to nexus sufficient to reopen the claim.  Accordingly, the claim is reopened.  Discussion of the service connection portion of the claim is handled in Section II. 

C.  Bilateral Knee Arthritis 

A March 2006 rating decision denied the Veteran entitlement to service connection for a bilateral knee disability.  The RO denied the claim because although the current treatment records revealed the presence of bilateral arthritis of the knees, it did not demonstrate a nexus between service and the current disability.  The Veteran did not submit any new and material evidence in the matter or a notice of disagreement within one year so the decision became final.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  The Veteran filed a claim to reopen in February 2011, which was denied by the RO in a January 2013 rating decision; the Veteran has appealed.

At the time of the original rating decisions, the RO reviewed the original claim, service treatment records, and lay statement from the Veteran and his wife, and medical documentation from July 2005.   

Since the final rating decision, VA has received, in relevant part, medical records from the VA treatment records from various centers (August 2011 to February 2015), copies of records from the Social Security Administration including treatment records, VA examinations (December 2012 and January 2013 - Gulf War), statements from the Veteran, his wife, and attorney representative.  

At the outset, the Board considered this evidence new, since it was not in existence at the time of the final decision.  In examining the materiality of this new evidence, the Board focused on documents that were related to the unestablished fact of nexus.  The January 2013 examination provides a nexus opinion sufficient to reopen the claim.  Accordingly, the claim is reopened; discussion of the service connection portion of the claim is handled in Section II. 

D.  Bilateral Ear Disease

A March 2006 rating decision denied the Veteran entitlement to service connection for bilateral ear disease.  The RO denied the claim because the ear condition which preexisted service was not aggravated beyond its normal progression because of any occurrence in service.  The Veteran did not submit any new and material evidence in the matter or a notice of disagreement within one year so the decision became final.  The Veteran filed a claim to reopen in February 2011, which was denied by the RO in a November 2012 rating decision; the Veteran has appealed.

At the time of the original rating decisions, the RO reviewed the original claim, service treatment records, and lay statement from the Veteran and his wife, treatment records from Dr. D. L. (April 2001 to August 2001), and IHC Work Med (July 2005).  

Since the final rating decision, VA has received medical records from the Federal Bureau of Prisons (January 2010 to June 2011), VA treatment records from various centers (August 2011 to February 2015), copies of records from the Social Security Administration including treatment records, VA ear examinations (September 2011, August 2013), statements from the Veteran, his wife, and attorney representative.  At the outset, the Board considered this evidence new, since it was not in existence at the time of the final decision.  Materiality requires information that would relate to nexus in the instant case.  In the new evidence, two opinions of nexus were provided by VA examiners in September 2011 and August 2013.  Accordingly, there is sufficient evidence to reopen; discussion of the service connection portion of the claim is handled in Section II. 

II.  Service Connection 

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In addition, the law provides compensation for Persian Gulf veterans suffering from a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period and by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  That is, if an undiagnosed chronic symptom or illness is not manifest in service, the claimed chronic disability must have been manifest to a degree of 10 percent or more not later than December 31, 2016. 38 C.F.R. § 3.317(a)(1).

The Veteran's service records reflected he served in Southwest Asia during the Persian Gulf War. Accordingly, the Veteran is a Persian Gulf Veteran and the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may apply if the Veteran is found to have a qualifying chronic disability.

The term 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal disorders). 38 C.F.R. § 3.317(a)(2)(i).

A.  Dermatological Condition

The Veteran contends that the development of the moles and skin tags is a result of his service in the Middle East. He makes a general claim of service connection without any specific environmental exposures as the cause for the skin condition.

The Veteran has a dermatological condition manifested by moles and growths, on his arms, axilla, chest, back, and now his face.  He was first diagnosed with this condition six months after service during a June 1994 general examination.  A January 2013 VA examination report noted the presence of irritated skin tags ranging in size from 2 to 5 mm on the Veteran's face and head.   At the time of examination, a VA treating source had prescribed the Veteran tetracycline, a topical medication, to manage the irritation.    

Based on the Veteran's continued assertions of service connection as related to his Persian Gulf service, VA scheduled the Veteran for a Gulf War examination in January 2013 to evaluate all claimed service connections, including the skin condition (moles and growths).  In assessing nexus of the condition, the January 2013 examiner opined that the claimed skin condition was less likely than not (less than 50 percent probability incurred in or caused by the claimed in-service injury, event, or illness.  The rationale provided indicated the following:

Moles and skin tags (a disease with a clear and specific etiology and diagnosis) [were] not found to have Sufficient Evidence of a Causal Relationship in epidemiologic studies published in scientific peer review journals by the Institute of Medicine (see "Gulf War and Health: Volume 9 Update of Health Effects of Serving in the Gulf War, Update 2009;" Board on the Health of Select Populations; Institute of Medicine."  Skin tags (acrochordons) occur in 25% of the adult population and the risk of contracting them increases with age. They tend to appear in locations of increased friction and there is a familial tendency to experience these lesions.  

Despite the negative opinion, the examiner made a favorable finding of nexus.  He stated that [t]he Vet [had] skin tags on his 1994 General medical examination and it is [possible that the Veteran] developed these [skin tags] while on active duty despite the lack of a known probable cause specific to exposures experienced while deployed to the Middle East.  

A dermatological condition, as experienced by the Veteran is one that is capable of lay observation in terms of its symptomatology during service and after service.  See Jandreau v. Nicholson, 492 F.3d 1372.  In considering the Veteran's contentions in combination with the January 2013 examiner's statement of positive nexus, the Board, in giving the Veteran the benefit of the doubt, finds service connection warranted for a dermatological condition manifested by skin tags. 


B.  GERD

The Veteran has a current GERD disability, as noted in the reopening section.  The Veteran claims that he experienced symptoms that he attributes to GERD such as vomiting and nausea.  He submitted an account from a friend to document the symptoms and their severity.    

In making this finding, the Board relied upon the Veteran's service treatment records, post-service medical records, and statements from a friend of the Veteran regarding his symptoms.  

The Veteran's service treatment records including an a May 1984 enlistment examination, April 1988 Enlistment examination, December 1993 Chapter 18 examination, self-reported medical history, and numerous sick call visits spanning the 1980s and 1990s are absent any complaints of gastrointestinal issues.    

The Board now turns to the dispositive issue of nexus.  The sole VA examination discussing nexus between the current GERD and service is the January 2013 VA Gulf War examination.  The VA examiner opined that "the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service in-injury event, or illness."  

The rationale provided was that the service treatment records do not contain evidence of GERD prior to 2005.  Although the Veteran presented a letter from a friend indicating he had vomiting in 1991, the condition appeared to resolve since the symptoms were never reported on any examination in the medical record while the Veteran was on active duty or during his June 1994 general medical assessment.  Without a contrary opinion, the Board finds the preponderance of the evidence against the claim. 

C.  Bilateral Knee Arthritis 

With the claim reopened, the Board is able to evaluate the service connection claim. 
The Veteran contends that his current bilateral knee arthritis is related to service as a result of damage on active service.  The service treatment records were silent for issues related to knee until December 1993 when he reported having locked knee problems, but that complaint appeared to reflect symptoms that were acute and transitory in nature, since the Veteran did not complain of any knee issues and the Veteran separated from service with a normal knee. 

Post-service, the only opinion providing nexus is the January 2013 VA examination report.  The examiner opined that "[t]he claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  

The rationale provided by the examiner was that the history of ongoing weekly knee pain from 1991 contradicts the medical records.  [The Veteran] was not diagnosed with a knee condition until December 1993 when he was reported to have trick or locked knee problems.  Seven months later, the Veteran did not report any knee issues and his knees were stable upon examination. The next mention of knee pain would not be until nearly 20 years later in 2011.  The examiner opined that while it is possible that his later patellar arthritis could be related to his knee condition documented in 1993, the condition appears to have resolved in the months following exit from service and did not appear to be continuous.     

Without any opinions to the contrary, the Board finds the preponderance of the evidence against service connection. 

D.  Bilateral ear disease

This issue involves a preexisting condition.  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 
38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306 (a). 




If a preexisting disorder is noted upon entry into service, and the claimant brings a claim for service connection on the basis of aggravation under section 1153, the burden falls on the claimant to establish aggravation of the preexisting disorder. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). The defect, infirmity, or disorder must be detected and noted at entrance examination by a person who is qualified through education, training, or experience to offer medical diagnosis, statement or opinions. See 38 C.F.R. § 3.304(b); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. §§ 3.304, 3.306(b).

Prior to the Veteran's first period of service, he underwent a pre-enlistment examination in February 1982, which noted a bilateral ear issue.  The Veteran had tubes in his ears that had to be removed prior to enlistment.  Within a month of this examination, the tubes were removed, as seen in a March 1982 reexamination letter.  In the March 1982 letter, prepared by nurse practitioner E. M. of the Family Care Outpatient Center, Inc., the nurse noted that the Veteran had a Teflon drain in his ears.  Only peripheral scarring was noted at the bottom of the Veteran's left ear.  

The pre-enlistment history of ear infections is described by Dr. D. L. L., M.D. in an April 2001 progress note.  The doctor noted that the Veteran has multiple surgeries beginning in 1975 with bilateral myringotomies with tubes, a procedure which was repeated five to six times over the next three to four years through the 1980s.  A myringotomy is a surgical process where small incisions are made in a patient's eardrums to remove fluid buildup.  Tubes, known as tympanostomy tubes, are places in the ear drum incisions that suck out ear fluids, and are often used when dealing with repeated middle-ear infections.



Because a bilateral ear disability was "noted" at a February 1982 service enlistment examination, the presumption of soundness at service entrance did not attach regarding the preexisting bilateral ear disability. 38 U.S.C.A. § 1111.  Therefore, the question before the Board is whether the preexisting bilateral ear disability was aggravated by active service.

Upon entering his first period of service, the Veteran had intermittent ear infections; none appeared better or worse than reported by the Veteran as occurring during his childhood.  For example, in December 1984, the Veteran had ear ache with congestion.  In March 1985, the Veteran complained of an ear ache for four days and popping in his ears when he yawns; white pus was also visible in his left ear.  In April 1985, the Veteran reported having ear pressure and pain in both ears with other symptoms including a sore throat and nausea.  

Upon entering and throughout the Veteran's second period of service in April 1988, the Veteran had wax build up, but no reported ear infections.  The April 1988 entrance examination was negative for issues with his ears.  There is no separation examination of record.  Of the available records, throughout the remainder of the Veteran's service, the Veteran complained of wax build up in his right ear, but there were no further ear infections until several years after discharge.  In analyzing the service records, the Veteran had ear infections during the first period of service, which essentially resolved during the second period of service through separation.  

Post-service, he continued to have episodic ear infections as reflected in Dr. D. L. L. 2001 records.  However, the frequency of these ear infections increased requiring surgical intervention in 2009 with a right ear cholesteatoma and in March 2011with a mastoidectomy, a procedure to remove cells in the hollow, air-filled spaces in the skull behind the ear called mastoid air cells and a tympanoplasty to repair a perforated eardrum of the right ear, and in July 2012 with a right mastoid bowl procedure. 

Although the Veteran emphatically asserts that his bilateral ear disease was aggravated by service, he is not competent to make such an assessment.  A disease affecting the ear is medically complex disease and requires specialized testing and medical knowledge to diagnose as well as determine the cause of aggravation.  Accordingly, this issue falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).

For this medical knowledge, VA obtained an opinion from an August 2012 and August 2013 examiners. The August 2012 examiner opined that "[i]n reviewing this Veteran's history, in CPRS and his C-file, [he] [finds] no compelling evidence that there were events that occurred during this Veteran's tour of duty that aggravated his prior history of chronic ear disease. Therefore, he opined that the "Veteran's chronic ear condition is less likely as not caused, or exacerbated by, or a result of his service connected activities."  The rationale provided is that the Veteran had a history of chronic ear disease prior to entering service in 1988 and had undergone multiple surgeries after discharge.  The examiner also noted that there are multiple causes of the Veteran's cholesteatoma including chronic eustachian tube dysfunction with retraction pockets of the tympanic membrane and recurrent ear infections, tympanic membrane perforations, and congenital defects.  

A later August 2013 examiner also found that the Veteran's chronic ear condition is less likely as not caused, or exacerbated by, or a result of his service connected activity.  The examiner found no compelling evidence that there were events that occurred during the Veteran's active service that aggravated his prior history of chronic ear disease.  

In sum, with improvements in the ears seen during service,  two negative opinion regarding aggravation, and worsening not seen until many years after discharge, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

E.  Undiagnosed Illnesses

The Veteran contends that he is entitled to service connection for joint pain, fatigue, and muscle pain as undiagnosed illnesses.  

The Veteran's service treatment records including an a May 1984 enlistment examination, April 1988 Enlistment examination, December 1993 Chapter 18 examination, self-reported medical history, and numerous sick call visits spanning the 1980s and 1990s are absent any complaints of or treatment for joint pain, muscle pain, or fatigue.  

In reviewing the post-service treatment records including records from the VAMC and Bureau of Prisons, there is no evidence of joint pain, muscle pain or fatigue that is not already attributed to other diagnosed conditions, as noted in the January 2013 VA Gulf War examination.  During the examination, the Veteran reported that he had joint pain; when asked to location of this pain, he said his knees.  The Veteran has been diagnosed with osteoarthritis of the knees bilaterally.  Therefore, this is a symptom of an already diagnosed disability.   As for muscle pain, when asked where the pain was, the Veteran indicated his back.  The Veteran has a lumbar spine disability with degenerative changes and lumbar strain.   The muscle pain is a symptom of the back disability.  Lastly, when asked about his fatigue, the Veteran reported that it was related to his psychiatric disorder.  

With the claimed conditions already established as symptoms for already diagnosed disabilities, the Board is unable to grant service connection for these symptoms as an "undiagnosed illness." 

In summary, as identifiable symptoms, the Board is unable to grant service connection for symptoms alone; it can only grant service connection for the associated disability.  The Veteran has already been service connected for a lumbar spine disability, and seeks service connection for psychiatric and bilateral knee disorders in pending matters in this decision and later submitted claims, which have been linked to the now claimed undiagnosed symptoms.  It would be redundant to attempt service connection here.  Accordingly, service connection for joint pain, muscle pain, and fatigue is denied. 



III.  Increased Rating 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  IVDS and Lumbar Strain

The Veteran has lumbar strain rated under the General Rating Formula for Disease and Injuries of the Spine. 38 C.F.R. § 4.71a, Diagnostic Code 5234.  Under the General Rating as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease

Unfavorable ankylosis of the entire spine .......... 100 percent

Unfavorable ankylosis of the entire thoracolumbar spine ........................ 50 percent

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine ........................................................... 40 percent

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine ................................................. 30 percent

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis ................................ 20 percent

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height .................................................. 10 percent

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Intervertebral disc syndrome is evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243. For the purposes of rating spine disabilities under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Note (1).  Per the medical record, no physician has prescribed the Veteran bed rest for this disability and the Veteran has not claimed any incapacitating episodes.  Accordingly, this criterion is inapplicable.  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204 -07 (1995). The provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran has degenerative changes with spondylosis throughout the L4-5 and L5-S1, as noted in the May 2012 VA examination.   The Veteran asserts that he is entitled to a rating in excess of 20 percent.  The higher ratings require evidence of either forward flexion of the thoracolumbar spine 30 degrees or less, consistent with a 40 percent rating or evidence of ankylosis, consistent with 50, 50, and 100 percent ratings.  

A May 2012 VA examination report, conducted close in time to the rating decision at issue, was consistent with a 20 percent rating with forward flexion of 55 degrees and no ankylosis shown.

Subsequent VA examinations are also consistent with a 20 percent rating.  A January 2013 examination report revealed that the Veteran had forward flexion of a 100 and no evidence of ankylosis.  A subsequent August 2013 examination revealed a reduction of the Veteran's thoraolumbar spine range of motion in line with previous examinations, but still not severe enough to warrant a higher rating.  The Veteran's forward flexion was 50 degrees and no ankylosis of the thoraolumbar spine was seen. 

Based on the evidence presented, the 20 percent rating is consistent with the Veteran's continued level of disability.   Accordingly a higher rating is not warranted. 

B.  Right Lower Extremity Paralysis 

In a November 2012 rating decision, the Veteran was granted service connection for right lower extremity paralysis as secondary to the service-connected intervertebral disc syndrome with a 10 percent rating effective February 24, 2011.  The Veteran appealed this rating in a February 2013 Notice of Disagreement arguing that he is entitled to a higher rating.

The Veteran's right lower extremity paralysis is rated under Diagnostic Code 8521.  Under DC 8521 ratings are assigned as follows: 

Paralysis of:
		Complete; foot drop and slight droop of first phalanges of all toes, 
			cannot dorsiflex the foot, extension (dorsal flexion) of proximal 
			phalanges of toes lost; abduction of foot lost, adduction weakened; 
			anesthesia covers entire dorsum of foot and toes	40
		
		Incomplete:
			Severe		30
			Moderate	20
			Mild		10

38 C.F.R. § 4.124a, DC 8521.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6. Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue. Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  
38 C.F.R. §§ 4.2, 4.6.

In conjunction with and since the November 2012 rating decision, the Veteran's neurological disability corresponds to a one of mild level of severity.  The next highest 20 percent rating is available if moderate incomplete paralysis is shown. 

A July 2012 VA peripheral nerve examination revealed only a mild paralysis of the lateral popliteal nerve.   A subsequent VA nerve examination conducted in January 2013 saw no involvement of the saphenaous nerve, lateral sural cutaneous, medial plantar and lateral plantar nerves have loss of sharp and monofilament sensation, loss of L5 vibration sensation to both great toes.  

On a functional level, the Veteran reports no more than numbness in the right lower extremity and intact dorsal foot.  With more significant complications in the nerves of the right lower extremity resulting in worse symptoms, a rating in excess of 10 percent for right lower extremity paralysis is denied.

IV.  Extraschedular Considerations

The Board has considered whether an extraschedular rating is warranted for the Veteran issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities effecting the lumbar spine and right lower extremity are specifically contemplated by the schedular rating criteria, as discussed above, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014). 

V.  VA's Duties to Notify and Assist

VA satisfied its notice requirement to the Veteran with respect to his claims for service connection, increased ratings, and claims to reopen in notices sent in July 2011, August 2012, and December 2012.  Special notice regarding the requirements to reopen claims based on new and material evidence was also included.  See  Kent v. Nicholson, 20 Vet. App. 1 (2006).  As the contents of the notices fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.

VA met its duty to assist.  This duty includes assisting the claimant in the procurement of service and other relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records and post-service treatment records, including records from the Bureau of Prisons have been associated with the claims file.  Neither the Veteran nor his representative has provided any argument or factual basis, to conclude that any service treatment records are missing or, more pertinently, that any potentially missing records could impact the factual determinations relevant to this appeal.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

With respect to examinations, the Veteran has been afforded a VA examination pertinent to the claims on appeal to evaluate the current severity of the Veteran's service-connected disabilities as well as evaluations of etiology of conditions related to pending service connection claims.  The Board finds these examinations and opinions are adequate as the examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).   
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to his claims currently on appeal is required to comply with the duties to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

















							[CONTINUED ON NEXT PAGE]

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a dermatological disorder is reopened.  

Service connection is for a dermatological condition, manifested by skin tags, is granted, subject to the laws and regulations governing payment of monetary benefits.

New and material evidence having been received, the claim of entitlement to GERD has been reopened; the appeal is granted to this extent.

Service connection for GERD is denied.

New and material evidence having been received, the claim of entitlement to service connection for a bilateral knee disability is reopened; the appeal is granted to this extent. 

Service connection is for a bilateral knee disability denied.

New and material evidence having been received, the claim of entitlement to service connection for bilateral ear disease is reopened; the appeal is granted to this extent. 

Service connection for bilateral ear disease is denied.

Service connection for an undiagnosed illness, to include fatigue, joint pain, and muscle pain, is denied.

A rating in excess of 20 percent for intervertebral disc syndrome and lumbar strain is denied.

A rating in excess of 10 percent for right lower extremity paralysis is denied. 


REMAND

The Veteran's service-connected bilateral hearing loss is rated as noncompensable.  Audiological examination is required to determine the Veteran's current level of hearing.  The last examination sufficient for rating purposes took place in August 2013.  Medical documentation submitted by the Veteran in April 2015 indicates that the Veteran's hearing has worsened.  In December 2014, VA fitted the Veteran with new hearing aids.  Prior to the fitting, the Veteran underwent audiological testing in September 2014, however, the examiner did not describe the Veteran's hearing loss in a manner adequate for rating purposes.  The examiner used terms to describe the Veteran's hearing rather than values.  Accordingly, an examination is warranted evaluate the current level of severity. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an audiological examination to determine the current level of severity of the bilateral hearing disability. 

2.  Then, readjudicate the issue of entitlement to a compensable disability rating for bilateral hearing loss. If the benefit sought remains denied, then provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow them a reasonable time to respond. 
	
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


